UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL

Case No. 2:19-cr-00428-RGK-1 Date April 14, 2020

 

Title USA v. DEVAULT et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

 

 

Sharon L. Williams Not Reported Benedetto Balding/ Puneet
Kakkar — Not Present
Deputy Clerk Court Reporter / Recorder Assistant U.S. Attorneys
U.S.A. v. Defendant(s): Present Cust Bond Attorneys for Defendants: Present App Ret
Lamont Devault N xX Oliver P Cleary, CJA Panel N x
Proceedings: (IN CHAMBERS) Order Re: Defendant’s Motion for Judgment of Acquittal

or New Trial [DE 172]
I. INTRODUCTION

On February 6, 2020, a jury found Defendant Lamont Devault (“Defendant” or "Devault") guilty
of (1) conspiracy to distribute controlled substances, including heroin and more than 50 grams of
methamphetamine, in violation of 21 U.S.C. § 846 (Count One), (2) possession with intent to distribute
more than 5 grams of methamphetamine in violation of 21 U.S.C. § 841(a)(1) (Count Two), and (3)
possession with intent to distribute heroin in violation of 21 U.S.C. § 841(a)(1).

Presently before the Court is Defendant’s Motion for Judgment of Acquittal as to count one and
Motion for New Trial. (ECF No. 172.) For the following reasons, the Court DENIES Defendant’s
Motions.

II. FACTUAL BACKGROUND
A. The Parties Involved
Defendant was an inmate at Centinela State Prison at all times relevant to the indictment.

Lance Medina (“Medina”) worked at Centinela State Prison as a supervising cook from 2015 to
2017, and smuggled drugs into the prison on behalf of the conspiracy.

Lamont Devault II (“Devault IT’) is Defendant’s son who was in contact with Defendant and
Medina during the relevant time period.

Lashawn Anderson (“Anderson”) was Devault’s associate who assisted with banking operations
outside the prison.

 

CR-11 (04/15) Criminal Minutes — General Page 1 of 4
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL

Case No. 2:19-cr-00428-RGK-1 Date April 14, 2020

 

Title USA v. DEVAULT et al

 

Steve Bencom (“Bencom’”’) was also an inmate at the prison and one of Devault’s associates.
Deandre McIntosh (“McIntosh”) was an inmate at the prison and one of Devault’s associates.
B. The Indictment

In June 2019, a grand jury returned a three-count indictment against Defendant. In the
indictment, the Government alleged (1) that Defendant conspired with Medina, Devault II, Anderson,
Bencom, McIntosh, and others to knowingly and intentionally distribute methamphetamine and
controlled substances in the prison; (2) Defendant, Devault II, Bencom, and Medina knowingly and
intentionally possessed with intent to distribute at least fifty grams of methamphetamine; and (3)
Defendant, Devault II, Bencom, and Medina knowingly and intentionally possessed with intent to
distribute heroin. The indictment alleged that Devault would use contraband cell phones to contact
Devault II for the purpose of procuring controlled substances. Devault II would then coordinate with
Medina to smuggle them into the prison on Devault’s behalf. Devault, Bencom, and McIntosh would
then obtain the controlled substances in the prison for further distribution. On October 22, 2017, for
example, Devault II sent pictures of drugs packaged in balloons, on a scale, to Devault. That same day,
Devault forwarded the pictures to Bencom, and then instructed Devault IIT on how to drop off the drugs
with Medina along with Medina’s payment for smuggling the drugs into the prison. Medina would
conceal the drugs in his underwear. On October 28, 2017, McIntosh ordered $12,900 worth of
marijuana, heroin, cocaine, and methamphetamine from Devault via text message. Devault had
McIntosh pay for cell phones and drugs through a bank account held by Anderson. Ultimately, on
November 11, 2017, Medina was caught with 53.75 grams of methamphetamine for purposes of
distribution in the prison. At Medina’s home, there was an additional 130.7 grams of methamphetamine
and 91 grams of heroin hidden for purposes of further distribution in the prison.

C. The Jury’s Verdict

The case proceeded to trial. Bencom, Medina, Devault II, and Anderson all pled guilty. After
deliberations, the jury found McIntosh guilty of one count of conspiracy to distribute controlled
substances, including heroin and at least 5 grams of methamphetamine. The jury also found Devault
guilty of all three counts of his indictment. As to count two, however, the jury found that Devault had
possessed at least 5 grams of methamphetamine with intent to distribute rather than more than 50 grams.

 

CR-11 (04/15) Criminal Minutes — General Page 2 of 4
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL

Case No. 2:19-cr-00428-RGK-1 Date April 14, 2020

 

Title USA v. DEVAULT et al

 

Il JUDICIAL STANDARD
A. Rule 29

Rule 29(a) provides that “the court on the defendant’s motion must enter a judgment of acquittal
of any offense for which the evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a).
“[T]here is sufficient evidence to sustain a conviction if, viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” United States v. Magallon-Jimenez, 219 F.3d 1109, 1112 (9th Ci.
2000). A court considering the sufficiency of the evidence “must respect the exclusive province of the
jury to determine the credibility of the witnesses, resolve evidentiary conflicts, and draw reasonable
inferences from proven facts, by assuming that the jury resolved all such matters in a manner which
supports the verdict.” United States v. Ramos, 558 F.2d 545, 546 (9th Cir. 1977). Circumstantial
evidence and inferences drawn from it are sufficient to sustain a conviction. See, e.g., United States v.
Reyes-Alvarado, 963 F.2d 1184, 1187 (9th Cir. 1992).

B. Rule 33

Rule 33(a) provides that “the court may vacate any judgment and grant a new trial if the interest
of justice so requires.” Fed. R. Crim. P. 33(a). Unlike a Rule 29 Motion for Acquittal, a Motion for New
Trial requires that “the court weigh the evidence,” and allows the court to “consider the credibility of the
trial witnesses.” Brooktree Corp. v. Advanced Micro Devices, Inc., 757 F. Supp. 1088, 1094 (S.D. Cal.
1990) (citing Murphy v. City of Long Beach, 914 F.2d 183 (9th Cir. 1990); Fount-Wip, Inc. v. Reddi-
Wip, Inc., 568 F.2d 1296, 1302 (9th Cir. 1978)). Thus, the standard for granting a new trial is “more
liberal” than the standard for acquittal, and “where, in the court’s conscientious opinion, the verdict is
contrary to the clear weight of the evidence,” the court may grant the motion. Jd. While the court ruling
on a motion for new trial “need not view the evidence from the perspective most favorable to the
prevailing party,” the court still must give “full respect to the jury’s findings” in making exercising its
discretion. See Landes Constr. Co. v. Royal Bank of Canada, 833 F.2d 1365, 1371 (9th Cir. 1987)
(internal citations omitted).

IV. DISCUSSION

Defendant moves for acquittal as to count one and moves for a new trial. The court first
addresses the Motion for Judgment of Acquittal, then moves to the Motion for New Trial.

 

CR-11 (04/15) Criminal Minutes — General Page 3 of 4
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL

Case No. 2:19-cr-00428-RGK-1 Date April 14, 2020

 

Title USA v. DEVAULT et al

 

A. Acquittal

Defendant moves for acquittal as to count one, conspiracy to distribute controlled substances
including heroin and more than 50 grams of methamphetamine, on the theory that the evidence did not
provide a reasonable basis to find him guilty. The Court disagrees.

The Government produced multiple witnesses, including Medina and Devault II, who testified
that Devault arranged for Devault II to pick up the bundles that were eventually found either on Medina
or in Medina’s yard. Medina testified specifically that those were the bundles Devault II delivered to
him: in response to AUSA Kakkar’s question, “[w]Jere all these drugs the drugs you received from
Devault II in October 2017,” Medina testified “[y]es, sir.” These bundles were lab tested and contained
over 130 grams of methamphetamine and over 90 grams of heroin; further, Medina had over 50 grams
of methamphetamine on him at the time of his arrest, which he testified he was bringing into the prison
for Devault. The conversations between Devault and Bencom, and Devault and McIntosh, also provided
evidence of Devault’s intent that drugs be smuggled into the prison for distribution. Viewing the
evidence in the light most favorable to the Government, the jury rationally concluded that Defendant
Devault was guilty.

B. New Trial

For the same reasons a reasonable juror could have found Devault guilty of the charged crime,
the Court declines to grant Defendant a new trial. In weighing the evidence and considering the
credibility of the witnesses, the Court is not convinced that justice requires a new trial. Devault’s son
testified that he picked up and delivered to Medina the bundles found at Medina’s home, and that he was
directed to do so by Devault. Those bundles turned out to be the aforementioned methamphetamine and
heroin. Medina’s testimony further corroborated that the bundles were delivered by Devault II pursuant
to the conspiracy between himself, Devault, and Bencom, and intended for delivery to Devault’s
associates in the prison. The Court, therefore, elects to defer to the jury’s findings of fact and finds itself
in agreement with the jury’s reasoned conclusions.

V. CONCLUSION

For the foregoing reasons, the Court DENIES Defendant’s Motion for Acquittal and Motion for
New Trial.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CR-11 (04/15) Criminal Minutes — General Page 4 of 4
